FILED
                             NOT FOR PUBLICATION                               MAR 10 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HARJEET SINGH,                                    No. 08-74700

               Petitioner,                        Agency No. A075-309-132

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Harjeet Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings due to ineffective assistance of counsel. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and de novo claims of due process violations in immigration proceedings.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      We agree with the BIA’s conclusion that Singh failed to establish that

former counsels’ performance resulted in prejudice, and thus his claim of

ineffective assistance fails. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th

Cir. 2003) (prejudice results when the performance of counsel “was so inadequate

that it may have affected the outcome of the proceedings”) (internal quotation

marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74700